IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-50310
                          Summary Calendar



RICHARD J. CARTER, JR.,

                                         Plaintiff-Appellant,
versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-95-CV-99
                         - - - - - - - - - -
                           January 19, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Richard J. Carter, Jr., appeals from the district court’s

judgment affirming the denial of his application for disability

insurance benefits.   He argues that substantial evidence did not

exist to support the finding that he was not disabled and that

the appropriate legal standards were not applied.   We have

reviewed the record and find no reversible error.   Accordingly,

the judgment is AFFIRMED for essentially the reasons stated by



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

the district court.   See Carter v. Chater, No. W-95-CA-099 (W.D.

Tex. February 18, 1997).

     AFFIRMED; MOTION FOR SUMMARY JUDGMENT DENIED.